Citation Nr: 0911982	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  02-17 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for impairment of the left 
anterior tibial and extensor hallucis longus, secondary to 
status post laminectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel

INTRODUCTION

The Veteran had active military service from February 1946 to 
April 1947.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which, in pertinent part, granted a 20 
percent evaluation for status post laminectomy, previously 
rated as residuals of back injury. 

The Veteran testified before the undersigned Veterans Law 
Judge in December 2004.  A transcript of the hearing is of 
record.

In August 2007, the Board remanded the Veteran's current 
claim for additional development.  In April 2006 the Board 
denied the claim to reopen the previously denied claim for 
service connection for a right knee disability, and in August 
2007 the Board denied entitlement to a rating in excess of 20 
percent for status post laminectomy.  Thus, these latter two 
issues are no longer before the Board.  See 38 C.F.R. § 
20.1100 (2008).


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran currently has impairment of the left anterior 
tibial and extensor hallucis longus.


CONCLUSION OF LAW

Impairment of the left anterior tibial and extensor hallucis 
longus was not caused or aggravated by the Veteran's service-
connected status post laminectomy disability.  38 U.S.C.A. §§ 
1110, 1116(a)(3), 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304, 3.310 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2001 and post-adjudication notice by 
letter dated in May 2006 in regard to the original increased 
rating claim.  The RO provided the appellant post-
adjudication notice by letter dated in August 2007 in regard 
to the current service-connection claim on appeal.  The 
notifications substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim, 
and; Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.

No new disability rating or effective date for award of 
benefits will be assigned as the claim for service connection 
is denied.  Accordingly, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, afforded the Veteran the 
opportunity to give testimony before the Board, and afforded 
the Veteran a VA medical examination and opinion as to the 
nature and etiology of the claimed impairment of the left 
anterior tibial and extensor hallucis longus disability.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claim 
file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks service connection for an impairment of the 
left anterior tibial and extensor hallucis longus disability 
as secondary to his service-connected lumbar spine 
disability.  The Veteran is currently service-connected for 
status post laminectomy, formerly rated under Diagnostic Code 
5295 as residuals of dorsal lumbar strain and contusion.  The 
Veteran's disability was rated 0 percent disabling, effective 
April 7, 1947, and 20 percent disabling, effective April 11, 
2001.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2007).  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). Secondary service 
connection requires evidence of a connection to a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2008); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  
Where a service-connected disability aggravates a nonservice-
connected condition, a Veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  448.  
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The preponderance of the competent evidence of record does 
not show a present diagnosis related to the Veteran's left 
anterior tibial or extensor hallucis longus.  VA treatment 
records dated in May 2006 note that the Veteran had an active 
medical problem of pain in the joint involving his lower leg.  
VA treatment records dated in September 2006 note that the 
treating clinician found that the Veteran had mild weakness 
in his left anterior tibial and extensor hallucis longus.  A 
May 2007 VA treatment report notes that the Veteran had an 
active medical problem of pain in the joint involving his 
lower leg.  

A VA examination was conducted in July 2008, and the examiner 
indicated that he reviewed the Veteran's claim file.  The 
examiner noted that the Veteran had lumbar spine surgery and 
reports that pain radiates down both legs, and that he is 
constantly in pain.  The examiner noted that the Veteran 
denies any problems with his left lower leg.  He does not 
report any weakness or any problems with his left lower leg 
today, which includes the left tibialis anterior and extensor 
hallucis longus.  Likewise, he does not have any complaints 
with the left tibialis anterius and extensor hallucis longus.  
Following physical and neurological examinations, assessments 
of status post lumbar laminectomy, post lumbar laminectomy 
syndrome, and lumbar degenerative disc disease (DDD) were 
given.  The examiner opined that the Veteran does not report 
any problems with these muscles, any drop foot, or any 
problems with his gait.  The examination reveals no weakness 
of the extensor hallucis longus or weakness of the tibalis 
anterior muscles.  The examiner noted further that he would 
not make an opinion on muscle pathology when he does not see 
any. 

Regardless of the fact that the Veteran has a service-
connected status post laminectomy disability, service 
connection cannot be granted for impairment of the left 
anterior tibial and extensor hallucis longus if there is no 
present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.306.  That a condition or injury occurred in service 
is not enough; there must be a current disability resulting 
from that condition or injury.  See Rabideau v. Derwinkski, 2 
Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Furthermore, pain or weakness 
alone, without a diagnosed or identifiable underlying 
condition does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).

The negative evidence in this case outweighs the positive.  
The Veteran genuinely believes that he has an impairment of 
the left anterior tibial and extensor hallucis longus 
disability.  However, as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the diagnosis of 
his claimed impairment of the left anterior tibial and 
extensor hallucis longus disability, and his views are of no 
probative value.  And, even if his opinion was entitled to be 
accorded some probative value, it is far outweighed by the 
detailed opinion provided by the VA medical doctor who 
thoroughly examined the Veteran and found that he does not 
have a left anterior tibial and extensor hallucis longus 
disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006)).  A competent medical expert makes this opinion and 
the Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The preponderance of the evidence is against the claim for 
impairment of the left anterior tibial and extensor hallucis 
longus, secondary to status post laminectomy; there is no 
doubt to be resolved; and service connection is not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for impairment of the left 
anterior tibial and extensor hallucis longus, secondary to 
status post laminectomy is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


